DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1-15 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method of performing constrained vehicle routing, the method comprising: representing variables in an embedded space; clustering the variables such that cluster elements are compatible with one another; solving a constrained vehicle routing problem at a level of the clusters; expanding the constrained vehicle routing solution at the level of the clusters to a level of the variables; and separately refining each tour of the constrained vehicle routing solution expanded to the level of the variables. These claim elements are considered to be abstract ideas because they are directed to “mathematical concepts” which include “mathematical relationships.” In this case, “clustering variables based on dimensions” is a mathematical relationship because is organizing information into a new form.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: “solving” a constrained vehicle routing problem.
The “solving” is merely used to solve the constrained vehicle routing problem at the cluster level (Paragraph 0034). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The “solving” is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of clustering variables based on dimensions prior an analysis. The specification shows that the “solving” is merely used to solve the constrained vehicle routing problem at the cluster level (Paragraph 0034). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 14
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 14 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 14 recites: A system comprising: representing variables in an embedded space; clustering the variables such that cluster elements are compatible with one another; solving a constrained vehicle routing problem at a level of the clusters; expanding the constrained vehicle routing solution at the level of the clusters to a level of the variables; and separately refining each tour of the constrained vehicle routing solution expanded to the level of the variables. These claim elements are considered to be abstract ideas because they are directed to “mathematical concepts” which include “mathematical relationships.” In this case, “clustering variables based on dimensions” is a mathematical relationship because is organizing information into a new form.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 14 includes additional elements: one or more processors; “solving” a constrained vehicle routing problem.
The processor is merely used to execute instructions (Paragraph 0054). The “solving” is merely used to solve the constrained vehicle routing problem at the cluster level (Paragraph 0034). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “processor” and “solving” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of clustering variables based on dimensions prior an analysis. The specification shows that the processor is merely used to execute instructions (Paragraph 0054). The “solving” is merely used to solve the constrained vehicle routing problem at the cluster level (Paragraph 0034). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.



Independent Claim 15
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 15 is directed to an article of manufacture which is a statutory category.
Step 2A, Prong One - Claim 15 recites: A medium comprising: representing variables in an embedded space; clustering the variables such that cluster elements are compatible with one another; solving a constrained vehicle routing problem at a level of the clusters; expanding the constrained vehicle routing solution at the level of the clusters to a level of the variables; and separately refining each tour of the constrained vehicle routing solution expanded to the level of the variables. These claim elements are considered to be abstract ideas because they are directed to “mathematical concepts” which include “mathematical relationships.” In this case, “clustering variables based on dimensions” is a mathematical relationship because is organizing information into a new form.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 15 includes additional elements: a non-transitory computer-readable medium; one or more processors; “solving” a constrained vehicle routing problem.
The non-transitory computer-readable medium is merely used to store instructions (Paragraph 0093). The processor is merely used to execute instructions (Paragraph 0054). The “solving” is merely used to solve the constrained vehicle routing problem at the cluster level (Paragraph 0034). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “non-transitory computer-readable medium,” “processor,” and “solving” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of clustering variables based on dimensions prior an analysis. The specification shows that the non-transitory computer-readable medium is merely used to store instructions (Paragraph 0093). The processor is merely used to execute instructions (Paragraph 0054). The “solving” is merely used to solve the constrained vehicle routing problem at the cluster level (Paragraph 0034). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Dependent claims 2-9 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying: wherein the clustering the variables is performed iteratively and includes iteratively updating a representative of each cluster based on the cluster elements that belong to the respective cluster; wherein the clustering the variables is performed iteratively; wherein the representative of each cluster is computed based on coordinates of the variables belonging to the respective cluster; wherein the representative of each cluster is a cluster head having coordinates equal to a weighted average of the coordinates of the variables belonging to the respective cluster; wherein the constrained vehicle routing solution at the level of the clusters comprises multiple tours, each of the tours beginning and ending with a hub and comprising, therebetween, one or more surrogate nodes; wherein each of the surrogate nodes maps to a respective one of the clusters; wherein the constrained vehicle routing solution expanded to the level of the variables comprises multiple tours each beginning and ending with the hub and comprising, therebetween, one or more of the variables; wherein separately refining each tour of the constrained vehicle routing solution expanded to the level of the variables comprises refining each of the tours in parallel. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to “mathematical concepts” which include “mathematical relationships.” In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into mathematical concepts.
Dependent claim 10 is not directed to additional abstract ideas, but is directed to an additional non-abstract claim element. The additional non-abstract claim element is “generating instructions.” Based on MPEP 2106.05h at Step 2A, Prong 2, “generating instructions” is merely limiting the use of the abstract idea to a particular technological environment as it’s just displaying certain results; and at step 2B is a conventional computer function of “receiving and transmitting over a network” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claim 13 is not directed to additional abstract ideas, but is directed to an additional non-abstract claim element. The additional non-abstract claim element is “scheduling execution.” The “scheduling execution” is merely used to schedule execution of computational tasks (Paragraph 0052). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Patent Subject Matter Eligibility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-12 are not rejected under 35 U.S.C. 101 because the claimed invention includes an additional element that is sufficient to amount significantly more than the judicial exception. 
Claims 11-12 are eligible. The additional element of “controlling one or more vehicles” is used to automatically instruct each of the plurality of autonomous vehicles to follow a respective tour (Paragraph 0056). Therefore, the additional element integrates the abstract idea into a practical application because “controlling one or more vehicles” applies the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2019/0120640 A1), in view of Mo et al. (US 10,565,543 B1).
Regarding claim 1, Ho et al. discloses a method of performing constrained vehicle routing (Paragraph 0075, FIG. 16 is a flowchart of a method of autonomous vehicle routing using a cost model with vehicle constraints, in accordance with some embodiments), the method comprising: 
representing variables in an … space (Paragraph 0081, FIG. 22 is a two-dimensional spatial representation illustrating creation of cluster pairs of vehicles, in accordance with some embodiments; Paragraph 0274, FIG. 21 illustrates that, in some embodiments, requests are grouped spatially via agglomerative clustering with complete/maximum linkage using real-time driving ETAs (e.g., provided by the router) as a distance/cost function. This clustering corresponds to minimizing the maximum distance between any two stops in a cluster; Paragraph 0276, In some embodiments, cluster pairs are represented as centroids with edges corresponding to load/demand to traverse between clusters, as shown in FIG. 22; Paragraph 0277, Each vehicle of the plurality of vehicles, now assigned a set of cluster pairs, becomes a sub-plan that is solved in parallel by planner 1908. The number of cluster pairs assigned to a vehicle is a function of the vehicle's capacity and load on the cluster pair); 
clustering the variables such that cluster elements are compatible with one another (Paragraph 0264, Broadly speaking, some implementations involve breaking the larger problem down into smaller sub-problems using spatio-temporal clustering, and then parallelizing these sub-problems across specialized solver instances to find solutions quickly; Paragraph 0268, Because VRP is an NP-Hard optimization problem, generalized VRP solvers (e.g. MILPs or CPs) take an unacceptably long time to solve, even when applied to problems of modest size (e.g. 10 vehicles for 100 requests). For situations involving real-time request patterns and updates, there is a need to solve much larger problems in real-time; Paragraph 0271, The grouper 1906 breaks larger FRP problem into a plurality of smaller FRP problem instances via spatio-temporal clustering);
solving a constrained vehicle routing problem at a level of the clusters (Paragraph 0277, Each vehicle of the plurality of vehicles, now assigned a set of cluster pairs, becomes a sub-plan that is solved in parallel by planner 1908. The number of cluster pairs assigned to a vehicle is a function of the vehicle's capacity and load on the cluster pair);
expanding the constrained vehicle routing solution at the level of the clusters to a level of the variables (Paragraph 0283, Because of the exponential growth rate as a function of the number of vehicles and number of passengers, some embodiments use exact optimality algorithms and keep requests to the solver limited. In some embodiments, however, capacity, time-based, Maximum-Position Shift (MPS), and consistency constraints are used to help keep the graph search limited and efficient for small problems (e.g., 2 vehicles with 5 pickup-dropoff pairs); Paragraph 0291, Also note that the effective search space size (13 nodes) is significantly smaller than the total number of states (45). A large number of states are inconsistent, and may not be practically reachable, which allows the graph to be traversed in a narrow subspace for the graph. In some circumstances, the size of the subspace for the graph asymptotically approaches 1/3 of the size of the total space. Adding constraints like capacity or MPS narrows the subspace even further, rather than increasing the search space as they might in a general MILP or CP solver); 
and separately refining each tour of the constrained vehicle routing solution expanded to the level of the variables (Paragraph 0271, The grouper 1906 breaks larger FRP problem into a plurality of smaller FRP problem instances via spatio-temporal clustering; Paragraph 0272, In some embodiments, the grouper 1906 assigns passengers to a set of potential stops and performs agglomerative clustering to partition stops into independently solvable groups by planner 1908, allowing a parallelizable divide-and-conquer).
Although Ho et al. discloses representing variables in a dimensional spatial representation (see Figures 20-21), Ho et al. does not specifically disclose an embedded space.
However, Mo et al. discloses representing variables in an embedded space (Column 19, lines 35-45, At step 602, processor 306 determines, for each of the unit areas, a vector representation of the unit area. In some embodiments, processor 306 may determine the vector representation by applying a graph embedding technique to addresses of locations in the unit area. The graph embedding technique may be used to map high-dimensional information (e.g., a graph) into low-dimensional information (e.g., a vector). In some embodiments, the address may be associated with a tag indicative of whether the address has been visited. The graph embedding technique may include such a tag into the embedding function for the address.
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method of performing constrained vehicle routing, wherein a special dimensional representation is used for clustering variables of the invention of Ho et al. to further incorporate a graph embedding technique of the invention of Mo et al. because doing so would allow the method to map high-dimensional information (e.g., a graph) into low-dimensional information (e.g., a vector) (see Mo et al., Column 19, lines 35-45). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2, which is dependent of claim 1, the combination of Ho et al. and Mo et al. discloses all the limitations in claim 1. Ho et al. further discloses wherein the clustering the variables is performed iteratively and includes iteratively updating a representative of each cluster based on the cluster elements that belong to the respective cluster (Paragraph 0335, In some embodiments, because the complexity of the state graph representation goes up as more requests come in, updating the route for a respective vehicle of the fleet vehicles includes updating the state graph representation (e.g., such that the state graph representation is a representation of the plurality of first passengers and the second passenger, as well as the fleet of vehicles) and performing a graph search using at least a portion of the updated state graph representation).
Regarding claim 3, which is dependent of claim 1, the combination of Ho et al. and Mo et al. discloses all the limitations in claim 1. Hu et al. further discloses wherein the clustering the variables is performed iteratively and includes (Paragraph 0274, FIG. 21 illustrates that, in some embodiments, requests are grouped spatially via agglomerative clustering with complete/maximum linkage using real-time driving ETAs (e.g., provided by the router) as a distance/cost function. This clustering corresponds to minimizing the maximum distance between any two stops in a cluster): 
for each cluster, computing a representative of the cluster based on features of the variables belonging to the cluster (Paragraph 0276, In some embodiments, cluster pairs are represented as centroids with edges corresponding to load/demand to traverse between clusters, as shown in FIG. 22); 
revising cluster membership of the variables based on the cluster representatives (Paragraph 0335, In some embodiments, because the complexity of the state graph representation goes up as more requests come in, updating the route for a respective vehicle of the fleet vehicles includes updating the state graph representation (e.g., such that the state graph representation is a representation of the plurality of first passengers and the second passenger, as well as the fleet of vehicles) and performing a graph search using at least a portion of the updated state graph representation); 
and for each revised cluster, computing an updated representative based on features of the variables belonging to the revised cluster (Paragraph 0335, In some embodiments, because the complexity of the state graph representation goes up as more requests come in, updating the route for a respective vehicle of the fleet vehicles includes updating the state graph representation (e.g., such that the state graph representation is a representation of the plurality of first passengers and the second passenger, as well as the fleet of vehicles) and performing a graph search using at least a portion of the updated state graph representation).
Regarding claim 4, which is dependent of claim 3, the combination of Ho et al. and Mo et al. discloses all the limitations in claim 3. Ho et al. further discloses wherein the representative of each cluster is computed based on coordinates of the variables belonging to the respective cluster (Paragraph 0274, FIG. 21 illustrates that, in some embodiments, requests are grouped spatially via agglomerative clustering with complete/maximum linkage using real-time driving ETAs (e.g., provided by the router) as a distance/cost function. This clustering corresponds to minimizing the maximum distance between any two stops in a cluster; Paragraph 0276, In some embodiments, cluster pairs are represented as centroids with edges corresponding to load/demand to traverse between clusters, as shown in FIG. 22; Paragraph 0277, Each vehicle of the plurality of vehicles, now assigned a set of cluster pairs, becomes a sub-plan that is solved in parallel by planner 1908. The number of cluster pairs assigned to a vehicle is a function of the vehicle's capacity and load on the cluster pair). 
Regarding claim 6, which is dependent of claim 1, the combination of Ho et al. and Mo et al. discloses all the limitations in claim 1. Ho et al. further discloses wherein the constrained vehicle routing solution at the level of the clusters comprises multiple tours (Paragraph 0278, Each vehicle sub-plan is then unioned to form the global fleet plan, as shown in FIG. 23. For example, FIG. 23 illustrates the combined (e.g., global fleet) plan of a plurality of distinct vehicles. Each sub-plan for each vehicle of the plurality of distinct vehicles corresponds to a portion of the combined plan. In some embodiments, the sub-plans of the vehicles at least partially overlap with each other. In some embodiments, each sub-plan for each vehicle is distinct from the sub-plans of the other vehicles), each of the tours beginning and ending with a hub and comprising, therebetween, one or more surrogate nodes (Paragraph 0289, From a shortest path perspective, the problem is to route from the first node 2400 to either of the terminal nodes 2404-1 or 2404-2 (a one-to-any routing problem), where an edge from state si to sj is given edge weights; Examiner interprets the first node as the beginning hub and the terminal nodes as the ending hubs).
Regarding claim 7, which is dependent of claim 6, the combination of Ho et al. and Mo et al. discloses all the limitations in claim 6. Ho et al. further discloses wherein each of the surrogate nodes maps to a respective one of the clusters (Paragraph 0276, In some embodiments, cluster pairs are represented as centroids with edges corresponding to load/demand to traverse between clusters, as shown in FIG. 22.; Paragraph 0277, Each vehicle of the plurality of vehicles, now assigned a set of cluster pairs, becomes a sub-plan that is solved in parallel by planner 1908. The number of cluster pairs assigned to a vehicle is a function of the vehicle's capacity and load on the cluster pair). 
Regarding claim 8, which is dependent of claim 6, the combination of Ho et al. and Mo et al. discloses all the limitations in claim 6. Ho et al. further discloses wherein the constrained vehicle routing solution expanded to the level of the variables comprises multiple tours each beginning and ending with the hub and comprising, therebetween, one or more of the variables (Paragraph 0283, Because of the exponential growth rate as a function of the number of vehicles and number of passengers, some embodiments use exact optimality algorithms and keep requests to the solver limited. In some embodiments, however, capacity, time-based, Maximum-Position Shift (MPS), and consistency constraints are used to help keep the graph search limited and efficient for small problems (e.g., 2 vehicles with 5 pickup-dropoff pairs); Paragraph 0291, Also note that the effective search space size (13 nodes) is significantly smaller than the total number of states (45). A large number of states are inconsistent, and may not be practically reachable, which allows the graph to be traversed in a narrow subspace for the graph. In some circumstances, the size of the subspace for the graph asymptotically approaches 1/3 of the size of the total space. Adding constraints like capacity or MPS narrows the subspace even further, rather than increasing the search space as they might in a general MILP or CP solver; Paragraph 0289, From a shortest path perspective, the problem is to route from the first node 2400 to either of the terminal nodes 2404-1 or 2404-2 (a one-to-any routing problem), where an edge from state si to sj is given edge weights).
Regarding claim 9, which is dependent of claim 1, the combination of Ho et al. and Mo et al. discloses all the limitations in claim 1. Ho et al. further discloses wherein separately refining each tour of the constrained vehicle routing solution expanded to the level of the variables comprises refining each of the tours in parallel (Paragraph 0277, Each vehicle of the plurality of vehicles, now assigned a set of cluster pairs, becomes a sub-plan that is solved in parallel by planner 1908. The number of cluster pairs assigned to a vehicle is a function of the vehicle's capacity and load on the cluster pair).
Regarding claim 11, which is dependent of claim 10, the combination of Ho et al. and Mo et al. discloses all the limitations in claim 10. Ho et al. further comprising controlling one or more vehicles based on the generated routing instructions, wherein each of the vehicles is selected from a group consisting of: drones, trucks, buses, airplanes, trains, and boats (Paragraph 0191, The autonomous vehicle 1410-2 (e.g., a car, truck, or motorcycle) includes non-transitory memory 1404 (e.g., non-volatile memory) that stores instructions for one or more client routing applications 1406. In some embodiments, autonomous vehicle 1410-2 is or is analogous to autonomous vehicle 308 (FIG. 3B) Client routing applications 1406 are executed by one or more processors (e.g., CPUs) 1408 on the autonomous vehicle 1410-2. In some embodiments, the client routing applications 1406 send requests for routes to the vehicle routing server 1420 and receive selected routes from the vehicle routing server 1420. In some embodiments, the client routing applications 1406 direct the autonomous vehicles 1410-2 along the selected routes).
Regarding claim 13, which is dependent of claim 10, the combination of Ho et al. and Mo et al. discloses all the limitations in claim 10. Ho et al. further comprising scheduling execution of computational tasks (i) across a high-performance computer cluster and/or (ii) across a graphics processing unit based on the generated routing instructions (Paragraph 0191, The autonomous vehicle 1410-2 (e.g., a car, truck, or motorcycle) includes non-transitory memory 1404 (e.g., non-volatile memory) that stores instructions for one or more client routing applications 1406. In some embodiments, autonomous vehicle 1410-2 is or is analogous to autonomous vehicle 308 (FIG. 3B) Client routing applications 1406 are executed by one or more processors (e.g., CPUs) 1408 on the autonomous vehicle 1410-2. In some embodiments, the client routing applications 1406 send requests for routes to the vehicle routing server 1420 and receive selected routes from the vehicle routing server 1420. In some embodiments, the client routing applications 1406 direct the autonomous vehicles 1410-2 along the selected routes).
Regarding claim 14, Ho et al. discloses a processing system comprising one or more processors, which alone or in combination, are configured to provide for execution of a method comprising (Paragraph 0005, A method of routing an autonomous vehicle is provided. The method is performed at a computer system including one or more processors and memory): 
representing variables in an … space (Paragraph 0081, FIG. 22 is a two-dimensional spatial representation illustrating creation of cluster pairs of vehicles, in accordance with some embodiments; Paragraph 0274, FIG. 21 illustrates that, in some embodiments, requests are grouped spatially via agglomerative clustering with complete/maximum linkage using real-time driving ETAs (e.g., provided by the router) as a distance/cost function. This clustering corresponds to minimizing the maximum distance between any two stops in a cluster; Paragraph 0276, In some embodiments, cluster pairs are represented as centroids with edges corresponding to load/demand to traverse between clusters, as shown in FIG. 22; Paragraph 0277, Each vehicle of the plurality of vehicles, now assigned a set of cluster pairs, becomes a sub-plan that is solved in parallel by planner 1908. The number of cluster pairs assigned to a vehicle is a function of the vehicle's capacity and load on the cluster pair); 
clustering the variables such that cluster elements are compatible with one another (Paragraph 0264, Broadly speaking, some implementations involve breaking the larger problem down into smaller sub-problems using spatio-temporal clustering, and then parallelizing these sub-problems across specialized solver instances to find solutions quickly; Paragraph 0268, Because VRP is an NP-Hard optimization problem, generalized VRP solvers (e.g. MILPs or CPs) take an unacceptably long time to solve, even when applied to problems of modest size (e.g. 10 vehicles for 100 requests). For situations involving real-time request patterns and updates, there is a need to solve much larger problems in real-time; Paragraph 0271, The grouper 1906 breaks larger FRP problem into a plurality of smaller FRP problem instances via spatio-temporal clustering);
solving a constrained vehicle routing problem at a level of the clusters (Paragraph 0277, Each vehicle of the plurality of vehicles, now assigned a set of cluster pairs, becomes a sub-plan that is solved in parallel by planner 1908. The number of cluster pairs assigned to a vehicle is a function of the vehicle's capacity and load on the cluster pair);
expanding the constrained vehicle routing solution at the level of the clusters to a level of the variables (Paragraph 0283, Because of the exponential growth rate as a function of the number of vehicles and number of passengers, some embodiments use exact optimality algorithms and keep requests to the solver limited. In some embodiments, however, capacity, time-based, Maximum-Position Shift (MPS), and consistency constraints are used to help keep the graph search limited and efficient for small problems (e.g., 2 vehicles with 5 pickup-dropoff pairs); Paragraph 0291, Also note that the effective search space size (13 nodes) is significantly smaller than the total number of states (45). A large number of states are inconsistent, and may not be practically reachable, which allows the graph to be traversed in a narrow subspace for the graph. In some circumstances, the size of the subspace for the graph asymptotically approaches 1/3 of the size of the total space. Adding constraints like capacity or MPS narrows the subspace even further, rather than increasing the search space as they might in a general MILP or CP solver); 
and separately refining each tour of the constrained vehicle routing solution expanded to the level of the variables (Paragraph 0271, The grouper 1906 breaks larger FRP problem into a plurality of smaller FRP problem instances via spatio-temporal clustering; Paragraph 0272, In some embodiments, the grouper 1906 assigns passengers to a set of potential stops and performs agglomerative clustering to partition stops into independently solvable groups by planner 1908, allowing a parallelizable divide-and-conquer).
Although Ho et al. discloses representing variables in a dimensional spatial representation (see Figures 20-21), Ho et al. does not specifically disclose an embedded space.
However, Mo et al. discloses representing variables in an embedded space (Column 19, lines 35-45, At step 602, processor 306 determines, for each of the unit areas, a vector representation of the unit area. In some embodiments, processor 306 may determine the vector representation by applying a graph embedding technique to addresses of locations in the unit area. The graph embedding technique may be used to map high-dimensional information (e.g., a graph) into low-dimensional information (e.g., a vector). In some embodiments, the address may be associated with a tag indicative of whether the address has been visited. The graph embedding technique may include such a tag into the embedding function for the address.
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method of performing constrained vehicle routing, wherein a special dimensional representation is used for clustering variables of the invention of Ho et al. to further incorporate a graph embedding technique of the invention of Mo et al. because doing so would allow the method to map high-dimensional information (e.g., a graph) into low-dimensional information (e.g., a vector) (see Mo et al., Column 19, lines 35-45). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 15, Ho et al. discloses a tangible, non-transitory computer-readable medium having instructions thereon which, upon being executed by one or more processors, alone or in combination, provide for execution of a method comprising (Paragraph 0056, Some embodiments of the present disclosure provide a non-transitory computer readable storage medium storing instructions that, when executed by a computer system having one or more processors, cause the computer system to perform any of the methods described herein): 
representing variables in an … space (Paragraph 0081, FIG. 22 is a two-dimensional spatial representation illustrating creation of cluster pairs of vehicles, in accordance with some embodiments; Paragraph 0274, FIG. 21 illustrates that, in some embodiments, requests are grouped spatially via agglomerative clustering with complete/maximum linkage using real-time driving ETAs (e.g., provided by the router) as a distance/cost function. This clustering corresponds to minimizing the maximum distance between any two stops in a cluster; Paragraph 0276, In some embodiments, cluster pairs are represented as centroids with edges corresponding to load/demand to traverse between clusters, as shown in FIG. 22; Paragraph 0277, Each vehicle of the plurality of vehicles, now assigned a set of cluster pairs, becomes a sub-plan that is solved in parallel by planner 1908. The number of cluster pairs assigned to a vehicle is a function of the vehicle's capacity and load on the cluster pair); 
clustering the variables such that cluster elements are compatible with one another (Paragraph 0264, Broadly speaking, some implementations involve breaking the larger problem down into smaller sub-problems using spatio-temporal clustering, and then parallelizing these sub-problems across specialized solver instances to find solutions quickly; Paragraph 0268, Because VRP is an NP-Hard optimization problem, generalized VRP solvers (e.g. MILPs or CPs) take an unacceptably long time to solve, even when applied to problems of modest size (e.g. 10 vehicles for 100 requests). For situations involving real-time request patterns and updates, there is a need to solve much larger problems in real-time; Paragraph 0271, The grouper 1906 breaks larger FRP problem into a plurality of smaller FRP problem instances via spatio-temporal clustering);
solving a constrained vehicle routing problem at a level of the clusters (Paragraph 0277, Each vehicle of the plurality of vehicles, now assigned a set of cluster pairs, becomes a sub-plan that is solved in parallel by planner 1908. The number of cluster pairs assigned to a vehicle is a function of the vehicle's capacity and load on the cluster pair);
expanding the constrained vehicle routing solution at the level of the clusters to a level of the variables (Paragraph 0283, Because of the exponential growth rate as a function of the number of vehicles and number of passengers, some embodiments use exact optimality algorithms and keep requests to the solver limited. In some embodiments, however, capacity, time-based, Maximum-Position Shift (MPS), and consistency constraints are used to help keep the graph search limited and efficient for small problems (e.g., 2 vehicles with 5 pickup-dropoff pairs); Paragraph 0291, Also note that the effective search space size (13 nodes) is significantly smaller than the total number of states (45). A large number of states are inconsistent, and may not be practically reachable, which allows the graph to be traversed in a narrow subspace for the graph. In some circumstances, the size of the subspace for the graph asymptotically approaches 1/3 of the size of the total space. Adding constraints like capacity or MPS narrows the subspace even further, rather than increasing the search space as they might in a general MILP or CP solver); 
and separately refining each tour of the constrained vehicle routing solution expanded to the level of the variables (Paragraph 0271, The grouper 1906 breaks larger FRP problem into a plurality of smaller FRP problem instances via spatio-temporal clustering; Paragraph 0272, In some embodiments, the grouper 1906 assigns passengers to a set of potential stops and performs agglomerative clustering to partition stops into independently solvable groups by planner 1908, allowing a parallelizable divide-and-conquer).
Although Ho et al. discloses representing variables in a dimensional spatial representation (see Figures 20-21), Ho et al. does not specifically disclose an embedded space.
However, Mo et al. discloses representing variables in an embedded space (Column 19, lines 35-45, At step 602, processor 306 determines, for each of the unit areas, a vector representation of the unit area. In some embodiments, processor 306 may determine the vector representation by applying a graph embedding technique to addresses of locations in the unit area. The graph embedding technique may be used to map high-dimensional information (e.g., a graph) into low-dimensional information (e.g., a vector). In some embodiments, the address may be associated with a tag indicative of whether the address has been visited. The graph embedding technique may include such a tag into the embedding function for the address.
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method of performing constrained vehicle routing, wherein a special dimensional representation is used for clustering variables of the invention of Ho et al. to further incorporate a graph embedding technique of the invention of Mo et al. because doing so would allow the method to map high-dimensional information (e.g., a graph) into low-dimensional information (e.g., a vector) (see Mo et al., Column 19, lines 35-45). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2019/0120640 A1), in view of Mo et al. (US 10,565,543 B1), in further view of Ramsey et al. (US 11,226,992 B1).
Regarding claim 5, which is dependent of claim 5, the combination of Ho et al. and Mo et al. discloses all the limitations in claim 5. Ho et al. further discloses wherein the representative of each cluster is a cluster head having coordinates equal to a … average of the coordinates of the variables belonging to the respective cluster (Paragraph 0274, FIG. 21 illustrates that, in some embodiments, requests are grouped spatially via agglomerative clustering with complete/maximum linkage using real-time driving ETAs (e.g., provided by the router) as a distance/cost function. This clustering corresponds to minimizing the maximum distance between any two stops in a cluster; Paragraph 0276, In some embodiments, cluster pairs are represented as centroids with edges corresponding to load/demand to traverse between clusters, as shown in FIG. 22; Paragraph 0277, Each vehicle of the plurality of vehicles, now assigned a set of cluster pairs, becomes a sub-plan that is solved in parallel by planner 1908. The number of cluster pairs assigned to a vehicle is a function of the vehicle's capacity and load on the cluster pair).
	Although Ho et al. discloses wherein the representative of each cluster is a cluster head having coordinates equal to an average of the coordinates of the variables belonging to the respective cluster (e.g. centroid), Ho et al. does not specifically disclose wherein the centroid is a weighted centroid.
	However, Ramsey et al. discloses a weighted average (Column 6, lines 30-33, Implementations of a dynamic data clustering system can make use of one or more of the following three components. These components can be swapped out for alternatives as needed. 1. An updateable similarity search index for centroid nearest neighbor queries—such as FAISS or SimHash index (both described further below). 2. A dedicated clustering algorithm to handle reclustering clusters—such as HDBSCAN (the hdbscan library is a suite of tools that use unsupervised learning to find clusters, or dense regions, of a dataset) or hierarchical clustering. 3. A centroid update mechanism such as a weighted average or exponential moving average of the item representation).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method of performing constrained vehicle routing, wherein the cluster pairs are represented as centroids of the invention of Ho et al. to further incorporate a weighted average of the invention of Ramsey et al. because doing so would allow the method to implement a dynamic data clustering system using a centroid update mechanism such as a weighted average (see Ramsey et al., Column 6, lines 30-33). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2019/0120640 A1), in view of Mo et al. (US 10,565,543 B1), in further view of Alvim (Alvim, A.C. and Taillard, É.D., 2013. POPMUSIC for the world location-routing problem. EURO Journal on Transportation and Logistics, 2(3), pp.231-254).
Regarding claim 10, which is dependent of claim 1, the combination of Ho et al. and Mo et al. discloses all the limitations in claim 1. Ho et al. further comprising generating instructions for routing vehicles based on the refined constrained vehicle routing solution (Paragraph 0191, The autonomous vehicle 1410-2 (e.g., a car, truck, or motorcycle) includes non-transitory memory 1404 (e.g., non-volatile memory) that stores instructions for one or more client routing applications 1406. In some embodiments, autonomous vehicle 1410-2 is or is analogous to autonomous vehicle 308 (FIG. 3B) Client routing applications 1406 are executed by one or more processors (e.g., CPUs) 1408 on the autonomous vehicle 1410-2. In some embodiments, the client routing applications 1406 send requests for routes to the vehicle routing server 1420 and receive selected routes from the vehicle routing server 1420. In some embodiments, the client routing applications 1406 direct the autonomous vehicles 1410-2 along the selected routes), wherein an amount of the variables … (Paragraph 0283, Because of the exponential growth rate as a function of the number of vehicles and number of passengers, some embodiments use exact optimality algorithms and keep requests to the solver limited. In some embodiments, however, capacity, time-based, Maximum-Position Shift (MPS), and consistency constraints are used to help keep the graph search limited and efficient for small problems (e.g., 2 vehicles with 5 pickup-dropoff pairs).
	Although Ho et al. discloses a large number of variables and adding constraints to help keep the graph search limited and efficient for small problems (Paragraph 0283), Ho et al. does not specifically disclose wherein an amount of the variables is greater than one hundred thousand.
	However, Alvim discloses wherein an amount of the variables is greater than one hundred thousand (Page 252, Conclusion, We have shown in this article that POPMUSIC template can be applied to LRP instances of several order of magnitude larger than those commonly treated in the literature. POPMUSIC strategy is able to heuristically solve large instances (more than 10^6 customers) of a location-routing problem. The algorithmic complexity of POPMUSIC depends more on the generation of a decent initial solution than on the optimization of this solution with a local search. This article presents a way to generate such an initial solution by solving approximatively a capacitated p-median problem (CPMD). A solution to this problem can be obtained in O (n^3/2) without using geographical information other than for computing a distance between two entities. This allows to deal with problem instances including millions of entities).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method of performing constrained vehicle routing with a large amount of variables of the invention of Ho et al. to further incorporate wherein the amount of the variables is greater than one hundred thousand of the invention of Alvim because doing so would allow the method to heuristically solve large instances (more than 10^6 customers) of a location-routing problem (see Alvim, Column 19, Conclusion). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2019/0120640 A1), in view of Mo et al. (US 10,565,543 B1), in further view of Bays et al. (US 10,496,095 B1).
Regarding claim 12, which is dependent of claim 10, the combination of Ho et al. and Mo et al. discloses all the limitations in claim 10. Although Ho et al. discloses controlling a fleet of autonomous vehicles (e.g., a car, truck, or motorcycle), Ho et al. does not specifically disclose controlling a fleet of autonomous drones based on the generated routing instructions.
	However, Bays et al. further comprising controlling a fleet of autonomous drones based on the generated routing instructions (Column 1, lines 13-16, The present invention relates to scheduling of autonomous agents. More particularly, the present invention relates to scheduling and route planning operations for transport agents and service agents; Column 3, lines 1-8, Column 12, lines 3-8, It is therefore a general purpose and primary object of the present invention to provide methods and systems to obtain the necessary task allocation, planning, and scheduling necessary to ensure service agents such as drones and UUVs can accomplish their tasks safely and efficiently, while transport agents perform the necessary transport and refueling operations. The methods and systems take a scheduling-centric approach, formally incorporate fuel constraints, and are generalized for an arbitrary number of service agents and transport agents. 
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for controlling a fleet of autonomous vehicles based on the generated routing instructions of the invention of Ho et al. to further incorporate wherein routing instructions are provided to a fleet of autonomous drones of the invention of Bays et al. because doing so would allow the method to determine the most efficient schedule for when and where to perform these actions when multiple agents can be assigned to perform an operation (see Bays et al., Column 1, lines 39-43). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624